          Case 1:20-cv-01469-DLF Document 51 Filed 09/02/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


BLACK LIVES MATTER, et al.,

                    Plaintiffs,

v.                                             Civil Action No. 20-01469 (DLF)

DONALD J. TRUMP, et al.,

                    Defendants.


                            NOTICE OF APPEARANCE

      The Clerk shall please enter the appearance of Assistant Attorney General

Duane Blackman on behalf of Defendant Peter Newsham in the above-captioned

matter.

Dated: September 2, 2020.



                                  Respectfully submitted,

                                  KARL A. RACINE
                                  Attorney General for the District of Columbia

                                  TONI MICHELLE JACKSON
                                  Deputy Attorney General
                                  Public Interest Division

                                  FERNANDO AMARILLAS
                                  Chief, Equity Section

                                  /s/ Duane Blackman
        Case 1:20-cv-01469-DLF Document 51 Filed 09/02/20 Page 2 of 2




                               DUANE BLACKMAN*
                               Assistant Attorney General
                               441 Fourth Street, N.W., Suite 630 South
                               Washington, D.C. 20001
                               (202) 805-7640
                               (202) 730-1833 (fax)
                               duane.blackman@dc.gov




*Admitted to practice only in the State of New York. Practicing in the District of
Columbia under the direct supervision of Fernando Amarillas, a member of the D.C.
Bar, pursuant to LCvR 83.2(f).
                                        2
